Napton, J.,

delivered the opinion of the Court.

The Bank of Missouri brought suit against the defendants in error upon the following note:
$240. Springfield, 1 ‘¡>th April, 1346.
Four months after date, we promise to pay to the Bank of the State of Missouri, or order, two hundred and_ forty dollars, for value received, negotiable .and payable at the branch of said Bank at Springfield, without defalcation, with seven per cent, interest per annum after due. Signed:
Thomas F. Wright, Wm. Brown,
J. C. Greenweed.”
The plaintiff had a judgment for the amount of the note and interest, but also claimed damages at four per cent, as upon an inland bill of exchange. The court refused to allow the damages, and the plaintiff excepted.
The fifteenth section of the act concerning bills of exchange declares, that notes of the character of the one here sued on shall have the same effect and be negotiable in like manner as bills of exchange; and the eighth section of the same law gives the damages upon protested bills of exchange, drawn upon any person within this State, at four per cent. — ■ But where the note is not actually negotiated, although it may possess the qualities of a negotiable instrument, we presume the Legislature did not design to give any damages. Here the note is payable to the Bank *720of Missouri, and the Bank seems never to have parted with it, as suit is instituted by her as the holder. In such case, there can be no ground for damages.
The other Judges concurring, the judgment is affirmed.